427 F.2d 713
70-2 USTC  P 9551
BEAR VALLEY MUTUAL WATER COMPANY, Plaintiff and Appellee,v.Robert A. RIDDELL, Director of Internal Revenue, Los AngelesDistrict, Appellant.SAN ANTONIO WATER COMPANY, a corporation, Plaintiff and Appellee,v.Robert A. RIDDELL, Director of Internal Revenue, Los AngelesDistrict, Appellant.
Nos. 23411, 23486.
United States Court of Appeals, Ninth Circuit.
June 4, 1970.

Appeal from the United States District Court for the Central District of California; A. Andrew Hauk, Judge, 283 F.Supp. 949 and 285 F.Supp. 297.
Wm. Matthew Byrne, Jr., U.S. Atty., Robert T. Jones, Asst. U.S. Atty., Los Angeles, Cal., Johnnie Walters, Asst. Atty. Gen., K. Martin Worthy, Asst. U.S. Atty., Chief, Tax Division, Lee A. Jackson, Melva M. Graney, Dept. of Justice, Washington, D.C., Edwin L. Miller, San Diego, Cal., for appellant.
Thomas McPeters (argued), of Surr & Hellyer, San Bernardino, Cal., for appellees.
Before CHAMBERS, ELY and KILKENNY, Circuit Judges.
PER CURIAM:


1
The government concedes that the underlying facts in these cases are indistinguishable from those before our court in Anaheim Union Water Co. v. Commissioner of Internal Revenue, 321 F.2d 253.  (Certiorari not sought.)  We affirm on the basis of that decision.


2
It is here noted that the Anaheim problem apparently goes away with legislation to become effective January, 1971.  See Public Law 91-172, 83 Stat. 487.